Exhibit 10(c)(1)

SUPPLEMENT NO. 1 TO PLEDGE AND SECURITY AGREEMENT

SUPPLEMENT NO. 1 (this “Supplement”) dated as of March 31, 2010, to the Pledge
and Security Agreement dated as of January 5, 2010 (the “Security Agreement”),
among NEWSTAR FINANCIAL, INC., a Delaware corporation (the “Company”), each
Subsidiary of the Company from time to time party thereto (each a “Subsidiary
Guarantor” and, together with the Company, the “Grantors”) and FORTRESS CREDIT
CORP., as administrative agent (in such capacity, the “Administrative Agent”).

A. The Company, the Administrative Agent and the Holders entered into a Note
Agreement dated as of January 5, 2010 (as it may be amended or modified from
time to time, the “Note Agreement”). In order to induce the Holders to enter
into, and extend credit to the Company under, the Note Agreement, the Grantors
entered into the Security Agreement.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Note Agreement or the Security Agreement,
as applicable.

C. Section 8.16 of the Security Agreement provides that additional Subsidiaries
of the Company may become Subsidiary Guarantors and Grantors under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Note Agreement to become a
Subsidiary Guarantor and a Grantor under the Security Agreement in order to
induce the Holders to make additional Loans and as consideration for Loans
previously made.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

1. In accordance with Section 8.16 of the Security Agreement, the New Subsidiary
by its signature below becomes a Grantor and Subsidiary Guarantor under the
Security Agreement with the same force and effect as if originally named therein
as a Grantor and Subsidiary Guarantor and the New Subsidiary hereby (a) agrees
to all the terms and provisions of the Security Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the ratable benefit of
the Secured Parties, a security interest in all of such Grantor’s right, title
and interest in and to the Collateral to secure the prompt and complete payment
and performance of the Secured Obligations. Each reference to a “Grantor” or a
“Subsidiary Guarantor” in the Security Agreement shall be deemed to include the
New Subsidiary. The Security Agreement is hereby incorporated herein by
reference.

2. The New Subsidiary represents and warrants to the Administrative Agent and
the Secured Parties that (i) this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, the information relating to
the New Subsidiary and the Collateral owned by the New Subsidiary set forth on
the Exhibits attached hereto is true and correct and (iii) the representations
and warranties set forth in Article III of the Security Agreement (after giving
effect to the modification of the Exhibits to the Security Agreement to
incorporate the information set forth in the Exhibits attached hereto) are true
and correct as of the date hereof.



--------------------------------------------------------------------------------

3. This Supplement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Supplement shall become effective when the Administrative Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Subsidiary and the Administrative Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

4. Except as expressly supplemented hereby, the Security Agreement shall remain
in full force and effect.

5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

ALAMEDA NS FOUR HOLDING, LLC By:    /s/ JOHN J. FRISHKOPF  

Name: John J. Fishkopf

Title: Manager

Address: c/o NewStar Financial, Inc. 500 Boylston Street, Suite 1250 Boston,
Massachusetts 02116 Legal Name: Alameda NS Four Holding, LLC Jurisdiction of
Formation: Delaware

 

FORTRESS CREDIT CORP., as Administrative Agent, By:    /s/ CONSTANTINE M.
DAKOLIAS   Name: President   Title: Constantine M. Dakolias



--------------------------------------------------------------------------------

EXHIBIT “A” TO SUPPLEMENT NO. 1

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address of the Grantor:

Alameda NS Four Holding, LLC

c/o NewStar Financial, Inc.

500 Boylston Street, Suite 1250

Boston, Massachusetts 02116

Attention: John Frishkopf

Federal Employer Identification Number, Type of Organization, State of
Organization and State Organization Number of the Grantor:

 

Grantor

   Federal Employer
Identification
Number   Type of
Organization    State of
Organization or
Incorporation    State
Organization
Number

Alameda NS Four Holding, LLC

   n/a1   limited liability
company    Delaware    4763224

Locations of Inventory and Equipment and Fixtures:

 

A. Properties Owned by the Grantor:

734 West Alameda Drive

Tempe, Arizona 85282

 

B. Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

C. Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

 

1

Files under NewStar Financial’s tax ID number.



--------------------------------------------------------------------------------

EXHIBIT “B” TO SUPPLEMENT NO. 1

PATENTS, COPYRIGHTS, TRADEMARKS PROTECTED UNDER FEDERAL LAW:

None.



--------------------------------------------------------------------------------

EXHIBIT “C” TO SUPPLEMENT NO. 1

LIST OF PLEDGED SECURITIES; INVESTMENT PROPERTY AND CLO NOTES

A. CLO NOTES CONSTITUTING INSTRUMENTS:

None.

B. CLO NOTES CREDITED TO SECURITIES ACCOUNTS:

None.

C. CAPITAL STOCK OR OTHER EQUITY RIGHTS IN SUBSIDIARIES

(CERTIFICATED AND UNCERTIFICATED):

None.



--------------------------------------------------------------------------------

EXHIBIT “D” TO SUPPLEMENT NO. 1

OFFICES FOR FILING FINANCING STATEMENTS

Delaware Secretary of State